      .   .
..   . l.
     A0245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                              Page 1 of I
                                                                                                                                                                                      15

                                          UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRJCT OF CALIFORNIA

                          United States of America                                                             JUDGMENT IN A CRIMINAL CASE
                                          v.                                                                   (For Offenses _Committed On or After November 1, 1987)


                       Luis Armando Lara-Ramirez                                                               Case Number: 3:19-mj-22125

                                                                                                               Debra Ann Dilorio
                                                                                                               Defendant's Attorney


     REGISTRATION NO. 85385298

     THE DEFENDANT:
      IZl pleaded guilty to count(s) 1 of Complaint
                                               ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




      0 was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                   Nature of Offense                                                                                         Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                1

      D The defendant has been found not guilty on count( s)                                        ~~~~~~~~~~~~~~~~~~~




      1
      0 Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ·~.   TIME SERVED

      IZl     Assessment: $10 WAIVED IZl Fine: WAIVED
      IZl     Court recommends USMS, ICE or DHS or other arresting agencyretum all property and all documents in
      the     defendant's possession at the time of arrest upon their deportation or.removal.
      D       Court recommends defendant be deported/removed with relative,                        charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                           Tuesday, May 28, 2019
                                                                                                            a of Imposition of Sentence

                           ~::3./-J
     Received         ../·    f- '                                MAY 2 g 2019
                    DUSM                                                                                             0   BU ROBERT N. BLOCK
                                                        CLEPt,'C, U.S. Dl2TF'dCT CC1UFZ                             TED STATES MAGISTRATE JUDGE
                                                  sou·r:-r::.:::t,J   DJ::.~---!·1::;c1· c;~   C).'..ri-:-onNi.\
                                                  f~V                                               L:::1·-~uTY
                                                 --------~--------·------



     Clerk's Office Copy                                                                                                                                   3:19-mj-22125
